MOSK, J.
I dissent.
The plurality hold that Assembly Bill No. 2274, which prohibits unemancipated minors—including girls as young as nine years old—from obtaining abortions without either consent by a parent or a legal guardian or authorization by a neutral juvenile court judge, violates article I, sections 1 and 7 of the California Constitution. As I shall explain, I strongly disagree. Setting aside any personal beliefs concerning the morality—and politics—of abortion, I conclude the law is valid and should not be enjoined. Accordingly, I would reverse the judgment of the Court of Appeal.
I.
Enacted by the Legislature in 1987 (Stats. 1987, ch. 1237, §§ 2, 3), Assembly Bill No. 2274 amends former Civil Code section 34.5 (now Family Code section 6925) to exclude abortion from the medical procedures for which an unemancipated minor may give consent “[without] disaffirmance because of minority.” (Fam. Code, § 6921.) It also added former section 25958 to the Health and Safety Code (now Health & Saf. Code, § 123450, in subd. (a)) providing that “[except in a medical emergency requiring immediate medical action, no abortion shall be performed upon an unemancipated minor unless she first has given her written consent to the abortion and also has obtained the written consent of one of her parents or legal guardian.”
Assembly Bill No. 2274 includes judicial bypass provisions, with the following requirements. If an unemancipated minor’s parent or guardian is unavailable or refuses consent, or if the unemancipated minor elects not to *385seek consent, she may file a petition in the juvenile court. (Health & Saf. Code, § 123450, subd. (b).) The court must assist her, or a person she designates, in preparing the petition and notices; it must also advise her that she has a right to court-appointed counsel, and it may appoint a guardian ad litem. (Ibid.) A hearing must be set within three days of filing the petition. (Ibid.) At the hearing, the juvenile court must determine whether the unemancipated minor is “sufficiently mature and sufficiently informed to make the decision on her own regarding an abortion.” (Id., subd. (c).) If it finds that she is, and that she has consented on that basis, it must grant the petition. (Id., subd. (c)(1).) If it determines that she is not sufficiently mature, it must grant the petition nevertheless if an abortion would be in her “best interest,” but must otherwise deny the petition. (Id., subd. (c)(2).)
The Judicial Council adopted rules and developed forms to implement the judicial bypass provisions. (Cal. Rules of Court, rule 240; Cal. Standards Jud. Admin., § 23.) Those rules require, inter alia, that the hearings “be conducted informally in the chambers of a judge of the superior court, sitting as a juvenile court.” (Cal. Rules of Court, rule 240(e).) The petitioner may, if she desires, be accompanied by a “support person” and “one or more parents or a guardian.” (Ibid.) The hearing “may be conducted immediately if a courtroom or chambers is available; otherwise it shall be scheduled and conducted not more than three calendar days after the date of filing.” (Id., rule 240(d).) If the court grants the petition, it must “immediately provide [the] petitioner with two certified copies of the Order Authorizing Abortion Without Parental Consent and the Confidential Affidavit of Minor,” and explain to the petitioner that, to establish her identity, she should take one copy of each document to the provider of any abortion. (Id., rule 240(g).) If the court denies the petition, it must make “findings of facts and state the evidence supporting each finding in its order of denial.” (Id., rule 240(h).) Moreover, if the court denies the petition, it must advise the petitioner of her right to appeal, that the appeal will be decided within five court days of filing the notice of appeal, that she is entitled to an attorney, and that the appeal and the attorney will not cost her or her parents or guardian any money. (Id., rule 240(i).) The court must immediately appoint counsel if petitioner has not been represented at the hearing. (Ibid.)
Assembly Bill No. 2274 was to become effective January 1,1988. Before that date, in November 1987, plaintiffs American Academy of Pediatrics, California District IX; the California Medical Association; the American College of Obstetricians and Gynecologists, District IX; Planned Parenthood of Alameda-San Francisco; and Philip Damey, M.D., sought declaratory and injunctive relief, on the ground that the legislation violates the right to privacy under article I, section 1 of the California Constitution.
*386In December 1987, the superior court issued a preliminary injunction enjoining enforcement of any provision of Assembly Bill No. 2274. The People appealed. In October 1989, the Court of Appeal affirmed the order granting issuance of the preliminary injunction and remanded for trial.1 In October and November 1991, the superior court conducted a 16-day trial, without a jury. Twenty-five expert witnesses testified, including physicians, psychologists, lawyers, counselors, and judges; an additional six expert witnesses were heard by deposition.
In June 1992, the trial court issued a lengthy statement of decision and a judgment declaring Assembly Bill No. 2274 unconstitutional and permanently enjoining its enforcement. Specifically, it ruled that the legislation violates the rights to “autonomy” and “informational” privacy under California Constitution, article I, section 1, and the right to equal protection of the laws under article I, section 7.
The People appealed from the judgment. While the appeal was pending, we laid down, in Hill v. National Collegiate Athletic Assn. (1994) 7 Cal.4th 1 [26 Cal.Rptr.2d 834, 865 P.2d 633] (Hill), the standard for deciding claims under the state constitutional right to privacy. The Court of Appeal concluded that “although the superior court could not and did not specifically employ the approach established in Hill, its decision remains valid.” It affirmed the judgment on the ground that Assembly Bill No. 2274 violates an unemancipated minor’s right to autonomy privacy. It declined to decide whether it also violates her rights to informational privacy or to equal protection. We granted review.
II.
In resolving the present challenge to Assembly Bill No. 2274 under the California Constitution, we are bound by the “ ‘incontrovertible conclusion that the California Constitution is, and always has been, a document of independent force.’ ” (Committee to Defend Reproductive Rights v. Myers (1981) 29 Cal.3d 252, 261 [172 Cal.Rptr. 866, 625 P.2d 779, 20 A.L.R.4th 1118] (plur. opn. of Tobriner, J.).) Thus, although we may derive guidance from the numerous decisions of the United States Supreme Court concerning comparable statutes, we are not bound by its determinations.2 Just as the rights guaranteed by the California Constitution are “not dependent on those *387guaranteed by the United States Constitution” (Cal. Const., art. I, § 24), our interpretation of those rights, including the right to privacy, is not dependent on analogous federal decisions.
Nor are the California and United States Constitutions identical. In 1972, the electors added the explicit right to “privacy” to the other inalienable rights enumerated in article I, section 1 of the state Constitution; “[t]he federal constitutional right of privacy, by contrast, enjoys no such explicit constitutional status.” (Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d 252, 262-263 (plur. opn. of Tobriner, J.), italics in original.)
Moreover, “we have on numerous occasions construed the California Constitution as providing greater protection than that afforded by parallel provisions of the United States Constitution.” (Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d at p. 261, fn. 4 (plur. opn. of Tobriner, J.).) Thus, we recognized state constitutional right of procreative choice in People v. Belous (1969) 71 Cal.2d 954 [80 Cal.Rptr. 354, 458 P.2d 194], four years before the United States Supreme Court acknowledged the existence of a comparable right under the Fourteenth Amendment, in Roe v. Wade (1973) 410 U.S. 113 [93 S.Ct. 705, 35 L.Ed.2d 147]: “The fundamental right of the woman to choose whether to bear children follows from the Supreme Court’s and this court’s repeated acknowledgment of a ‘right of privacy’ or ‘liberty’ in matters related to marriage, family, and sex.” (People v. Belous, supra, 71 Cal.2d at p. 963.) In Committee to Defend Reproductive Rights v. Myers, supra, a plurality reiterated the “basic recognition that, for a woman, the constitutional right of choice is essential to her ability to retain *388personal control over her own body.” (29 Cal.3d at p. 274 (plur. opn. of Tobriner, J.).)
Recently, in Hill, this court reaffirmed that the right to privacy under the California Constitution, including “central, autonomy-based privacy rights” in the area of procreation, is distinct from, and in some respects broader than, the federal right. (Hill, supra, 7 Cal.4th at p. 49; see also id. at pp. 73-86 (dis. opn. of Mosk, J.).) For example, unlike under the Fourteenth Amendment, the right to privacy under the California Constitution applies to nongovernmental as well as governmental action.
Nevertheless, it bears emphasis that the present case, concerning the right of unemancipated minors to privacy in the area of reproductive choice, involves a question of first impression. Although Myers and Belous upheld an adult woman’s right to be free of undue intrusion or burden in making the intimate and fundamental decision whether to bear a child, those precedents are not readily applicable to young adolescents who may lack the maturity and understanding to exercise informed choice without parental or other adult oversight.
This case is not about the morality of abortion. “The morality of abortion is not a legal or constitutional issue; it is a matter of philosophy, of ethics, and of theology. It is a subject upon which reasonable people can, and do, adhere to vastly divergent convictions and principles.” (Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d at p. 284, fn. omitted (plur. opn. of Tobriner, J.).) Rather, “[o]ur obligation is to define the liberty of all, not to mandate our own moral code.” (Planned Parenthood of Southeastern Pa. v. Casey, supra, 505 U.S. at p. 850 [112 S.Ct. at p. 2806].)
Nor, despite some of the more rhetorical assertions of the parties and amici curiae, does this case require us to choose between two extreme results, i.e., either “forc[ing] at least some minor mothers to carry unwanted pregnancies to term” or “prohibiting] parental involvement in an unemancipated minor’s decision to terminate a pregnancy by abortion.” Similarly, we are not called upon to approve or disapprove of Assembly Bill No. 2274 as a matter of social policy.
Instead, we must undertake the more modest, if difficult, task of determining whether Assembly Bill No. 2274 survives under those provisions of our Constitution protecting the rights to privacy and equal protection. I conclude that it does.
*389III.
The plurality purport to apply the standard articulated in our recent decision in Hill, supra, 7 Cal.4th 1, for deciding claims under the state constitutional right to privacy. Instead, they reverse the principle, sub silentio.
a.
Under Hill, “a plaintiff alleging an invasion of privacy in violation of the state constitutional right to privacy must establish each of the following: (1) a legally protected privacy interest; (2) a reasonable expectation of privacy in the circumstances; and (3) conduct by [a] defendant constituting a serious invasion of privacy.” (Hill, supra, 7 Cal.4th at pp. 39-40.) Only then does the burden shift to the defendant to plead and prove “as an affirmative defense, that the invasion of privacy is justified because it substantively furthers one or more countervailing interests.” (Id. at p. 40.)
As to the third threshold element—“conduct by a defendant constituting a serious invasion of privacy” (Hill, supra, 7 Cal.4th at p. 40)—Hill emphasized that the invasion must be substantial. “No community could function if every intrusion into the realm of private action, no matter how slight or trivial, gave rise to a cause of action for invasion of privacy. . . . Actionable invasions of privacy must be sufficiently serious in their nature, scope, and actual or potential impact to constitute an egregious breach of the social norms underlying the privacy right.” (Id. at p. 37; accord, id. at p. 68 (conc. & dis. opn. of George, J.) [“Under the third element adopted by the majority, a plaintiff is not entitled even to put a defendant to the burden of presenting a justification for its conduct unless the plaintiff can establish not only that the defendant’s conduct infringes upon a constitutionally protected privacy interest, but that the invasion of privacy is ‘sufficiently serious in [its] nature, scope, and actual or potential impact to constitute an egregious breach of the social norms underlying the privacy right.’ ”], italics in original; see also Heller v. Norcal Mutual Ins. Co. (1994) 8 Cal.4th 30, 44 [32 Cal.Rptr.2d 200, 876 P.2d 999] .)3
Plainly, Assembly Bill No. 2274 does not constitute an “egregious breach of the social norms underlying the privacy right” of unemancipated minors. *390It requires parental consent or a determination from a juvenile court judge that an unemancipated minor seeking an abortion is mature, or, even if not, that terminating her pregnancy is in her best interest. California has long required parental consent before an unemancipated minor can undergo most medical procedures. There is, moreover, under our statutes, a general presumption that an unemancipated minor, unlike an emancipated minor or an adult woman, is incapable of informed consent.4
Nor do our social values and traditions exist in a vacuum. Thus, it is of some significance that most states have required parental notice or consent before an unemancipated minor can terminate her pregnancy by an abortion.5
Moreover, the United States Supreme Court, in upholding parental notice and consent statutes, has repeatedly emphasized that such requirements are consistent with our national social norms about the interests of unemancipated minors. That an unemancipated minor might prefer, for any number of *391reasons, not to be required to obtain consent from a parent or appear before a juvenile court judge—and may not have been required to do so previously—does not mean, as the Court of Appeal concluded, that the legislative act is an “egregious breach of social norms” in requiring her to do so.
Although they advert to the Hill standard, a plurality now appear to have had second thoughts, at least with regard to how it applies in this case. Rather than return to first principles, however, they prefer to maintain the fiction that they are merely following the true holding in Hill, while, in effect, returning to a slightly modified version of the “compelling interest” standard expressly rejected in Hill. (See Hill, supra, 7 Cal.4th at pp. 32-35; id. at pp. 62-70 (conc. and dis. opn. of George, J.).) Under their revised standard, to establish a “serious” invasion of privacy, a plaintiff need only establish a more than “de minimis” intrusion. Not surprisingly, they conclude that plaintiffs have done so here.
b.
No longer compelled by the old Hill standard—which now apparently fails to command a majority of the court—and unpersuaded by a new plurality’s revised standard, I prefer to apply neither in assessing the validity of Assembly Bill No. 2274.
In my dissent in Hill, I reviewed, in its full context, the right to privacy declared in article I, section 1 of the California Constitution. I set out the law relating to a plaintiff’s right of action thereunder as follows: “[T]he plaintiff must plead that he has a right of privacy and that it was interfered with by the defendant. The defendant may then plead, beyond simple denial, that any conduct on his part adversely affecting the right of privacy was justified by a compelling public need if it rose to the level of abridgment or that it was allowed as reasonable if it did not. The plaintiff must prove his right of privacy and the defendant’s interference therewith by shouldering the generally applicable burden of proof by a preponderance of the evidence [citation]. The defendant must prove under the same burden the justification or allowance of his conduct.” (Hill, supra, 7 Cal.4th at pp. 85-86 (dis. opn. of Mosk, J.).)
Under that test, I conclude that plaintiffs have not properly pleaded and proved that Assembly Bill No. 2274 interferes with the right to privacy of unemancipated minors. That is because, with respect to whether an unemancipated minor has a legally protected privacy interest concerning reproductive choice, our consistent precedents compel the conclusion that she has such an interest but it is neither coequal with that of an adult, nor, in the case *392of an immature unemancipated minor, absolute even in the early stages of pregnancy. It is not the case, as the plurality erroneously conclude, that the legally protected privacy interest in procreative choice does not vary based on the maturity or cognitive ability of the person whose choice is at issue.6
The privacy provision of the California Constitution does not expressly distinguish between adults and minors. It provides that “All people . . . have inalienable rights. Among these are . . . privacy.” (Cal. Const., art. I, § 1, italics added.) Nor does the. ballot argument in favor of Proposition 11, which added the express right to privacy to the California Constitution, offer relevant extrinsic evidence on this point. It appears to draw no distinction between adults and children. “This amendment creates a legal and enforceable right of privacy for every Californian.” (Ballot Pamp., Proposed Amends, to Cal. Const, with arguments to voters, Gen. Elec. (Nov. 7, 1972), argument in favor of Prop. 11, p. 26.) Its definition refers broadly to the right to privacy as “the right to be left alone.” (Id. at p. 27.)
Although we have not previously addressed the point in the context of the right to privacy, our analysis of the closely related right to liberty under the California Constitution requires the conclusion that the privacy interests of an unemancipated minor are qualitatively different from those of an adult and subject both to reasonable regulation by the state to an extent not permissible with adults and to control by the unemancipated minor’s parents to an even greater extent.
In In re Roger S. (1977) 19 Cal.3d 921 [141 Cal.Rptr. 298, 569 P.2d 1286], we assessed the state constitutional right of a 14-year-old unemancipated minor, committed to a state hospital on the application of his parent, to an opportunity for a precommitment hearing before a neutral fact finder. We concluded that “the personal liberty interest of a minor is less comprehensive than that of an adult, and a parent or guardian not only may but must curtail that interest in the proper exercise of his obligation to guide the child’s development. . . .” (Id. at p. 927.)
We emphasized that although “ ‘[constitutional rights do not mature and come into being magically only when one attains the state-defined age of majority,’ ” “the liberty interest of a minor is not coextensive with that of an adult.” (In re Roger S., supra, 19 Cal.3d at pp. 927-928.) An unemancipated *393minor’s liberty interest is more limited both as related to his or her parents and as against the state. “Parents, of course, have powers greater than that of the state to curtail a child’s exercise of the constitutional rights he may otherwise enjoy, for a parent’s own constitutionally protected ‘liberty’ includes the right to ‘bring up children. . . .’” (Id. at p. 928.) This parental right involving an unemancipated minor is not unlimited; it may be curtailed by the state “ ‘if it appears that parental decisions will jeopardize the health or safety of the child, or have a potential for significant social burdens.’ ” (Ibid.) “We emphasize here our assumption that the great majority of parents are well motivated and act in what they reasonably perceive to be the best interest of their children. That fact cannot, however, detract in any way from the child’s right to procedures that will protect him from arbitrary curtailment of his liberty interest in ... a drastic manner no matter how well motivated.” (Id. at p. 936.)
The state may also curtail an unemancipated minor’s constitutional right to liberty. “ ‘[E]ven where there is an invasion of protected freedoms “the power of the state to control the conduct of children reaches beyond the scope of its authority over adults.” ’ ” (In re Roger S., supra, 19 Cal.3d at p. 928.)
In In re Roger S., we balanced the liberty interest of a 14-year-old unemancipated minor as against his parents and as against the state regarding the right to due process in proceedings to admit him to a state mental hospital. We determined that “no interest of the state or a parent sufficiently outweighs the liberty interest of a minor old enough to independently exercise his right to due process to permit the parent to deprive him of that right.” (In re Roger S., supra, 19 Cal.3d at p. 931.) The unemancipated minor’s liberty interest did not, however, entitle him to all the same procedural protections as an adult in the same situation. (Id. at p. 935.)
Although In re Roger S. involved the state constitutional right to liberty, a similar analysis applies to the closely related right to privacy.7 Here, as in In re Roger S., we must balance the constitutional rights of an unemancipated *394minor—in this case the right to make the fundamentally private decision whether or not to bear a child—with the right of the parent, and of the state in loco parentis, to oversee critical decisions that may affect the welfare of the unemancipated minor, and, if appropriate, to decide what is in her best interest.
From In re Roger S. we may derive the following principles. First, an unemancipated minor’s constitutional rights are not equal to, but are more limited than, those of an adult, both as against his or her parents and as against the state. Second, an unemancipated minor has a right to procedures that will protect him or her from arbitrary and drastic curtailment of constitutional rights by his or her parents, or, presumably, the state, no matter how well motivated. Third, a mature unemancipated minor, as opposed to one who is immature, has an increased right to exercise her constitutional rights, but even a mature unemancipated minor is not entitled to all of the same procedural protections as an adult in the same 8
Applying those principles to the privacy right asserted here yields several elementary conclusions.
First, as a general matter, the right to privacy of an unemancipated minor is more limited than that of an adult. An unemancipated minor has limited privacy rights as against the state. The state can intervene in his or her interests, including by requiring or precluding medical treatment. (See, e.g., *395In re Roger S., supra, 19 Cal.3d at p. 933; cf. Bellotti v. Baird, supra, 443 U.S. at p. 635 [99 S.Ct. at p. 3044] (lead opn. of Powell, J.) [“[T]he States validly may limit the freedom of children to choose for themselves in the making of important, affirmative choices with potentially serious consequences.”].)
By statute, the Legislature has in numerous areas curtailed an unemancipated minor’s ability to make choices implicating privacy. Thus, before the age of 18, a minor is not “capable of consenting to and consummating marriage” without parental consent and a court order (Fam. Code, § 302); nor can an unmarried minor legally consent to sexual intercourse (Pen. Code, § 261.5). Among other restrictions implicating privacy, an unemancipated minor cannot obtain most medical and dental treatment, including most surgical procedures and even routine X-rays, without parental notification and/or consent, or, in certain circumstances, court consent. (Fam. Code, §§ 6910, 6911, 6922; Health & Saf. Code, § 123930; Pen. Code, § 11171.) An unemancipated minor may not, before the age of 18, undergo voluntary sterilization, with or without parental consent. (Fam. Code, § 6925, subd. (b)(1); Cal. Code Regs., tit. 22, § 70701, subd. (a)(1).) No minor may, before the age of 18, donate any part of his body in the event of his death (Health & Saf. Code, § 7150.5) or receive a permanent tattoo (Pen. Code, § 653), again regardless of parental consent. Minors are also restricted from obtaining a driver’s license (Veh. Code, §§ 17700, 17701), or even using a tanning facility (Bus. & Prof. Code, § 22706, subd. (b)(3) & (4)), without parental consent.
Such restrictions are based, in large part, on an unemancipated minor’s disability of nonage, including the inability to enter into a binding contract. (See Civ. Code, § 1556 [“All persons are capable of contracting, except minors, persons of unsound mind, and persons deprived of civil rights.”].) They are premised on a fundamental social tenet that children require protection against their own immaturity and vulnerability in making decisions that may have serious consequences for their health and well-being. (See Ballard v. Anderson (1971) 4 Cal.3d 873, 878 [95 Cal.Rptr. 1, 484 P.2d 1345, 42 A.L.R.3d 1392] [“ ‘The right of the infant to avoid his contracts is one conferred by law for his protection against his own improvidence and the designs of others.’”]; Stanford v. Kentucky (1989) 492 U.S. 361, 395 [109 S.Ct. 2969, 2989, 106 L.Ed.2d 306] (dis. opn. of Brennan, J.) [“[Manors are treated differently from adults in our laws, which reflects the simple truth derived from communal experience that juveniles as a class have not the level of maturation and responsibility that we presume in adults and consider desirable for full participation in the rights and duties of modem life. [U . . . Adolescents ‘are more vulnerable, more impulsive, and less self-disciplined than adults,’ and are without the same ‘capacity to control *396their conduct and to think in long-range terms.’ ”]; accord, Hodgson v. Minnesota, supra, 497 U.S. at p. 459 [110 S.Ct. at pp. 2949-2950] (conc. opn. of O’Connor, J.); Bellotti v. Baird, supra, 443 U.S. at p. 635 [99 S.Ct. at p. 3044] (lead opn. of Powell, J.) [“Viewed together, our cases show that although children generally are protected by the same constitutional guarantees against governmental deprivations as are adults, the State is entitled to adjust its legal system to account for children’s vulnerability and their needs for ‘concern, . . . sympathy, and . '. . paternal attention.’”].)9
The Legislature has the power to remove the disability in certain instances, as in the so-called medical emancipation statutes. (Fam. Code, § 6920 et seq.; see also Ballard v. Anderson, supra, 4 Cal.3d at p. 878 [discussing express limitations on the power of unemancipated minors to disaffirm their contracts for medical services].) It is not, however, constitutionally required to do so. I discern no basis for concluding that the addition by the electors of an express privacy provision to article I, section 1 of the California Constitution was intended to remove entirely an unemancipated minor’s disability of nonage—even though that disability necessarily places limits on liberty and privacy interests that do not apply to adults.
Unemancipated minors also have limited privacy interests as against a parent. We have recognized a parent’s right to direct his or her child’s upbringing as “ ‘a compelling one, ranked among the most basic of civil rights.’ ” (In re Roger S., supra, 19 Cal.3d at p. 934; cf. Pierce v. Society of Sisters (1925) 268 U.S. 510, 535 [45 S.Ct. 571, 573, 69 L.Ed. 1070, 39 A.L.R. 468] [“The child is not the mere creature of the State; those who nurture him and direct his destiny have the right, coupled with the high duty, to recognize and prepare him for additional obligations.”].) Those rights include extensive power to direct the education of a child and to make critical decisions concerning medical treatment. The interest of a child in privacy yields to the necessity for parental guidance and oversight. A parent may, if he or she deems it advisable, give consent to most medical treatment of his or her unemancipated minor children, so long as it will not jeopardize health or safety—even if the child objects. Certainly, a parent can compel an obdurate six-year-old—or sixteen-year-old—to submit to a tetanus vaccination.
As observed by Richard M. Mosk, Motion Picture Ratings in the United States (1997) 15 Cardozo Arts & Ent. L.J. 135, 140, “Many aspects of our *397legal system are premised on the principle that parents have certain responsibilities toward their children. . . . If we do not recognize and act upon what we consider parental responsibility, we risk erosion of parental accountability.” Indeed, parents have a statutory responsibility to properly supervise the well-being of their children. (Pen. Code, § 270.)
Second, an unemancipated minor has a right to procedures that will protect her from arbitrary and drastic curtailment of her privacy interest by her parents, or, presumably, by the state, no matter how well motivated.
In In re Roger S., supra, 19 Cal.3d 921, we held that the physical restraint and injury to reputation of involuntary confinement in a mental hospital are consequences so severe that an unemancipated minor who is mature enough to participate intelligently in the decision must be permitted to assert her right to due process. Although pregnancy involves a different set of considerations, arbitrary curtailment of a pregnant unemancipated minor’s privacy interest may result in emotional, physical, and psychological detriment. “[T]he potentially severe detriment facing a pregnant woman [citation] is not mitigated by her minority. Indeed, considering her probable education, employment skills, financial resources, and emotional maturity, unwanted motherhood may be exceptionally burdensome for a minor. In addition, the fact of having a child brings with it adult legal responsibility, for parenthood, like the attainment of the age of majority, is one of the traditional criteria for the termination of the legal disabilities of minority. In sum, there are few situations in which denying a minor the right to make an important decision will have consequences so grave and indelible. [U Yet, an abortion may not be the best choice for the minor.” (Bellotti v. Baird, supra, 443 U.S. at p. 642 [99 S.Ct. at pp. 3047-3048] (lead opn. of Powell, J.).)
Justice Powell emphasized the “unique nature of the abortion decision, especially when made by a minor,” which requires the state “to act with particular sensitivity when it legislates to foster parental involvement in this matter.” (Bellotti v. Baird, supra, 443 U.S. at p. 642 [99 S.Ct. at p. 3047] (lead opn. of Powell, J.).) Because of the gravity of the decision whether to bear a child, I am persuaded that an unemancipated minor’s interest in privacy under the California Constitution is at least as strong as that under the United States Constitution: Neither a parent nor the state can exercise an absolute veto over a mature unemancipated minor’s decision to terminate a pregnancy. (See Planned Parenthood of Missouri v. Danforth, supra, 428 U.S. at p. 74 [96 S.Ct. at p. 2843] [“[T]he State does not have the constitutional authority to give a third party an absolute, and possibly arbitrary, veto over the decision of the physician and his patient to terminate the patient’s pregnancy, regardless of the reason for withholding the consent.”]; Bellotti v. Baird, supra, 443 U.S. at p. 643 [99 S.Ct. at p. 3048] (lead opn. of Powell, *398J.) [if the state requires parental consent, it must provide for an alternative procedure for obtaining authorization for abortion].) The constitutionally protected interest in privacy of an unemancipated minor includes terminating her pregnancy if it is in her best interest to do so, or, if she is mature, if it is her informed decision to do so—even if her parent denies consent.
Third, although an unemancipated minor has a privacy interest if she is mature, even a mature unemancipated minor is not entitled to all of the same freedoms and protections as an adult in the same situation. Her interest in privacy is subject to greater restrictions, which may include parental consent or notice or judicial authorization that would not be required in the case of an adult woman.
In In re Roger S., supra, we rejected the petitioner’s suggestion that a minor is entitled to all the procedures needed before an adult may be involuntarily committed to a state mental institution. Instead, we required only that before a minor could be committed by his parents to a mental institution, he must be afforded procedures to ensure “a fair opportunity to establish that (1) he is not mentally ill or disordered, or that, (2) even if he is, confinement in a state mental hospital is unnecessary to protect him or others and might harm rather than improve his condition.” (19 Cal.3d at p. 935.) We emphasized that “[procedures designed to establish these facts are necessary to accommodate both the parent’s right to control his child’s development and the state’s interest in limiting parental control when parental action may harm the physical or mental health of the child.” (Ibid.)
Assembly Bill No. 2274 accommodates the same balance of interests: The parent’s right to control his child’s development is advanced by the consent requirement, while the state’s interest in limiting parental control when it might harm the physical or mental health of the child is advanced by providing a judicial bypass that includes a prompt hearing before a juvenile court judge, confidentiality, and a right to counsel. As in In re Roger S., supra, the procedures adequately “protect [her] from arbitrary curtailment of [her privacy] interest in such a drastic manner no matter how well motivated.” (19 Cal.3d at p. 936.)
The legislation at issue here alters the procedure for an unemancipated minor obtaining an abortion, but it does not impose a restriction that could fairly be said to violate her interest in privacy. Indeed, the legislation facilitates the ability of a mature unemancipated minor to obtain an abortion, regardless of parental consent, if she so chooses. It also facilitates the ability of an immature unemancipated minor to obtain an abortion, again regardless of parental consent, if it is in her best interest. Moreover, it preserves the confidentiality of the decision-making process.
*399IV.
Even under the plurality’s newly revised standard, I conclude that Assembly Bill No. 2274 passes constitutional scrutiny.
Accepting the plurality’s conclusion that plaintiffs have met the threshold requirement of establishing a more than “de minimis” breach of a privacy interest, the burden has shifted to the state to establish that Assembly Bill No. 2274 advances a compelling interest and is narrowly tailored. It has done so. The intrusion on any right to privacy enjoyed by an unemancipated minor is justified because it “substantively furthers one or more countervailing”—and, indeed, “compelling”—interests of the state.
The state unquestionably has an interest in protecting the physical and mental health of unemancipated minors. That interest is both legitimate and compelling. It includes assuring that an unemancipated minor who desires an abortion is capable of giving informed consent or, even if not, that an abortion is in her best interest.
Under prior law, absent any statutory requirement to the contrary, the determination of informed consent was left to the physician: “A minor of any age who is unable to convince competent medical authorities that she has the requisite understanding and maturity to give an informed consent for any medical treatment, including a therapeutic abortion, will be denied such treatment without the consent of either a parent or legal guardian.” (Ballard v. Anderson, supra, 4 Cal.3d at p. 883, fn. omitted.) As the trial court here underscored: “[t]he physician who performs the abortion must be satisfied that the minor is, in fact, capable of giving informed consent for that procedure and that her decision to have an abortion, is, in fact, the result of such informed consent. If the physician is not satisfied in this regard, he/she cannot and will not perform an abortion.”
Assembly Bill No. 2274 provides that the determination of informed consent will, instead, be made by a parent or a juvenile court judge. It presumes that a parent—as opposed to a physician—is the person most likely to have knowledge of an unemancipated minor’s maturity and ability to give informed consent, and, unlike a physician, is capable of determining, in the case of an unemancipated immature minor, what is in her best interest. It provides, however, that when that presumption fails, or when an unemancipated minor either cannot or, for whatever reason, will not, seek consent from a parent, a neutral juvenile court judge, as opposed to a physician, must make the determination whether she is mature enough to give informed consent, or, as a physician cannot do, authorize an abortion that is nonetheless in her best interest.
The trial court concluded that the legislation, though perhaps reasonable in purpose, does not, in fact, advance any compelling interest. It based the *400conclusion on extensive findings of fact and conclusions of law. Principally, it determined that abortion is “one of the safest medical procedures available for all women and, in particular, for teenagers”; that “for the great majority of minors, abortion has no serious medical, emotional, or psychological consequences and poses no significant risk to their physical well-being”; and that “with the exception of the small percentage of very young adolescents, again the great majority of minors possess the cognitive ability and maturity to make a fully informed choice.”
The state contends that the evidence on these issues was conflicting and subject to debate; some of the findings are supported by studies whose results are, at the very least, counterintuitive, e.g., the finding that “adolescents as a group do not differ from adults as a group with respect to how they make the decision as to whether or not to have an abortion.”10 Moreover, it suggests that most of the statutes requiring parental consent for medical procedures are founded on the counterassumption that unemancipated minors are not, as a group, as capable as adults of making decisions about short- and long-term effects of medical procedures. In any event, it argues that the factual findings are immaterial; because the Legislature reasonably believed it was furthering legitimate interests, we must accept as true its “findings” to that effect.11
We need not decide whether the trial court’s findings, if supported by substantial evidence, are binding on this court, and whether they can override contrary legislative findings. Even accepting those findings by the trial court that are supportable, I conclude they do not establish that the compelling interest of protecting the physical and mental health of unemancipated *401minors is not substantively advanced. That is, in large part, because the determination whether any individual unemancipated minor is sufficiently mature to make a fully informed choice about abortion cannot rest on statistics about “adolescents as a group” or generalities about “the great majority of minors.” Although this is particularly crucial in the case of “very young adolescents,” absent a bright line rule concerning when an unemancipated minor is “mature,” someone must in every case make the determination whether an individual unemancipated minor is capable of giving informed consent, or, if not, whether the procedure is in her best interest. (Ballard v. Anderson, supra, 4 Cal.3d at p. 883.)12
The Legislature could reasonably determine that the decision should not be left in the hands of the treating physician, if for no other reason than that, in the case of an unemancipated minor, unlike an adult, there is no presumption that she is capable of giving informed consent.13 Nor, of course, is a physician’s determination that an unemancipated minor has given informed *402consent legally dispositive. Moreover, a physician is ethically barred from performing an abortion without parental consent or judicial authorization— even if it is in the unemancipated minor’s best interest—if she is not sufficiently mature to give informed consent. (Ballard v. Anderson, supra, 4 Cal.3d at p. 883.) Assembly Bill No. 2274 facilitates a determination of whether abortion is in the unemancipated minor’s best interest in such cases, even if she cannot, or will not, obtain parental consent.14
There are, of course, additional considerations. In any individual case, factors beyond mere medical judgment may weigh in favor of, or against, an abortion. A parent may offer a more complete and accurate perspective on those factors than a physician; so also might a neutral juvenile court judge in a bypass procedure. Further, unlike a parent acting in the unemancipated minor’s overall best interest or a neutral judge, a physician may have a “ ‘direct, personal, substantial, pecuniary interest in reaching a conclusion’ ” (People v. Belous, supra, 71 Cal.2d at p. 972), or a personal bias in favor of—or against—abortion. As Justice Stewart observed: “There can be little doubt that the State furthers a constitutionally permissible end by encouraging an unmarried pregnant minor to seek the help and advice of her parents in making the very important decision of whether or not to bear a child. . . . It seems unlikely that she will obtain adequate counsel and support from the attending physician at an abortion clinic, where abortions for pregnant minors frequently take place.” (Planned Parenthood of Missouri v. Danforth, supra, 428 U.S. at p. 91 [96 S.Ct. at p. 2851], fn. omitted (conc. opn. of Stewart, J.).) By the same token, she may not obtain objective counsel and support from the attending physician at an antiabortion, or “pro-life,” pregnancy clinic.
The trial court’s findings do not establish that voluntary parental involvement is detrimental. Indeed, on the contrary, the trial court determined, based on extensive uncontroverted evidence, that, ordinarily, encouraging unemancipated minors to consult with a parent about an abortion decision serves to promote the physical and emotional welfare of children. The legislation advances the state’s compelling purpose to the extent that it encourages unemancipated minors to obtain parental consent.
The trial court also found, however, that “parental involvement laws do not serve to change the numbers.” The finding is based primarily on a single *403study comparing the rate of involvement of parents in the abortion decisions of minors in Minnesota, which requires consent, and Wisconsin, which does not. (Blum et al., The Impact of a Parental Notification Law on Adolescent Abortion Decision-making (1987) 77 Am.J. Pub. Health 619.) The study is doubtful authority for the conclusion that enactment of the Minnesota parental involvement law had no effect on the percentage of adolescents who involved their parents in the abortion decision.15 The additional evidence in point was conflicting and largely anecdotal.16
In any event, however, even if the rate of parental involvement remained the same, that fact would not be dispositive. The legislation takes into account that not all emancipated minors will seek parental consent; a significant number may not. Indeed, in some instances, it could be positively detrimental to an unemancipated minor to inform her parents. Again, that does not mean that a physician should—or can—make the determination whether the unemancipated minor is mature, or whether an abortion is nevertheless in her best interest. The Legislature has provided for a judicial bypass in those instances.
*404The trial court concluded that a judicial bypass does not advance the state’s purpose and would “result in more harm than help” for those unemancipated minors who lack a “realistic option” of consulting with their parents. The conclusion is unsound.
The trial court stated that the judicial bypass procedure “is of absolutely no benefit to minors”: It “has no effect on a minor’s ultimate decision with respect to abortion . . . [and] rather than providing a benefit to minors . . . poses a gratuitous threat to their physical and emotional well-being.” The statements are based exclusively on expert testimony and submissions concerning judicial bypass procedures in other states. The trial court placed great emphasis on the testimony of three judges—two judges from Minnesota and one from Massachusetts—that they felt like “a rubber stamp” and did not “make any difference” in the decisions of the minors who petitioned for a judicial bypass. It also stressed the testimony of some out-of-state witnesses that adolescents using the bypass procedure manifest anxiety and find the experience “nerve-racking.”17
Evidence concerning the way different statutes have operated in different states is of limited value in evaluating the constitutionality of Assembly Bill No. 2274.18 Any assessment of the bypass system in the California juvenile courts must of necessity await implementation of the statute. We cannot determine, in advance of its implementation, that the judicial bypass under our legislation is pointless or unduly intimidating to minors, let alone that it poses a “threat to their physical and emotional well-being.”
The findings are, moreover, largely beside the point. The purpose of the California judicial bypass is not to have an “effect” one way or another on a *405mature unemancipated minor’s “ultimate decision with respect to abortion.” Its purpose, instead, is to determine whether an unemancipated minor is, in fact, mature enough to give informed consent, and, if not, whether an abortion is in her best interest. Thus, even if the findings are accepted, i.e., that in most cases, an unemancipated minor seeking a judicial bypass will receive authorization for an abortion, the judicial bypass nonetheless advances substantial purposes not addressed by the prior law. It provides for a neutral judicial determination of each individual unemancipated minor’s ability to give informed consent; it also allows immature unemancipated minors who cannot, for whatever reason, obtain parental consent, to obtain a determination by a juvenile court judge whether abortion is in her best interest and, if it is, authorization for the procedure.
Although requiring an unemancipated minor to obtain parental consent or a judicial bypass may result in some delay in obtaining an abortion, plaintiffs have not demonstrated that the legislation will result in a substantially increased health risk to unemancipated minors seeking abortion. An unemancipated minor who obtains parental consent may suffer no delay at all. Even if she uses the judicial bypass, once she files a petition with the juvenile court, the legislation requires that a hearing be set within three days and judgment must be entered within one day of submission of the matter. (Health & Saf. Code, § 123450, subds. (b) & (c).) Any appeal must be set within five days of filing the notice for appeal and judgment must be entered within one court day of submission of the matter. (Id., subd. (d).) Use of the judicial bypass, then, may, at most, result in a delay of approximately two weeks. Although there is some degree of increased risk with delay, abortion remains, as the trial court found, “one of the safest medical procedures available for all women and, in particular, for teenagers.” One physician testified that “it has the lowest rate of deaths associated with it and also the lowest rate of serious complications in comparison to any other operation which is widely performed in this country.”19
I also conclude that the judicial bypass is minimally intrusive: it is speedy, informal, and confidential. There is no substantial evidence supporting the *406trial court’s “finding” that requiring an unemancipated minor to appear before a juvenile court judge for an expedited, informal hearing on these important questions—even if somewhat intimidating—poses a “gratuitous threat” to the physical and emotional well-being of either a mature or an immature unemancipated minor.
The state has carried its burden of showing that the legislation substantively furthers a “compelling interest” and that there were no less intrusive means of accomplishing its legitimate objectives. Accordingly, I proceed to the additional issues raised: whether Assembly Bill No. 2274 violates an unemancipated minor’s right to informational privacy, and whether it violates the equal protection clause of article I, section 7 of the California Constitution.
V.
The trial court erred in concluding that the judicial bypass procedures violate an unemancipated minor’s right to informational privacy, i.e., the interest in preventing dissemination or misuse of sensitive confidential information.
As Hill emphasized, informational privacy is the “core value furthered by the Privacy Initiative.” (Hill, supra, 7 Cal.4th at p. 35.) “A particular class of information is private when well-established social norms recognize the need to maximize individual control over its dissemination and use to prevent unjustified embarrassment or indignity.” (Ibid.) The right to informational privacy is not, however, absolute. “Invasion of a privacy interest is not a violation of the state constitutional right to privacy if the invasion is justified by a competing interest. [I]f intrusion is limited and confidential information is carefully shielded from disclosure except to those who have a legitimate need to know, privacy concerns are assuaged.” (Id. at p. 38.)
The disclosures required under Assembly Bill No. 2274 do not violate an unemancipated minor’s reasonable expectation of privacy or seriously invade her privacy interest. An unemancipated minor who seeks parental consent for an abortion will be required to disclose the fact of her pregnancy to her parents. In light of an unemancipated minor’s limited privacy interest *407as against her parents, I conclude that her reasonable expectation of privacy is not violated. She may, of course, elect not to tell her parents anything at all and seek a judge’s authorization.
An unemancipated minor who seeks judicial authorization for an abortion will be required to provide certain confidential information to the juvenile court. The disclosures required are minimal; Assembly Bill No. 2274 requires no more information than is necessary to satisfy the state’s compelling interest in protecting the physical and mental health of unemancipated minors, by providing a judicial bypass for determining whether an unemancipated minor seeking an abortion is mature, or, if she is not, whether an abortion is in her best interest.
Thus, Assembly Bill No. 2274 permits a petitioner to use only her initials or a pseudonym and requires the juvenile court to ensure that the unemancipated minor’s identity is held confidential. (Health & Saf. Code, § 123450, subd. (b).) Although the petitioner must file an affidavit with her real name and date of birth, any declarations bearing her real name must be sealed in an envelope marked confidential; all documents filed in any proceeding may be inspected only by the judge, specifically authorized court personnel, the petitioner, her attorney, and her guardian ad litem. (Id., subd. (c); Cal. Rules of Court, rule 240(c) & (j); Judicial Council Forms, form AB-110.)
The medical information required to be disclosed is minimal. The forms adopted by the Judicial Council require the unemancipated minor to state how she knows she is pregnant, how many weeks pregnant she is, whether she has talked to someone about the medical and emotional consequences, and where she receives her usual health care. They do not require disclosure of detailed medical information or history. (Cal. Rules of Court, rule 240 (j); Judicial Council Forms, form AB-105.)
VI.
Citing a plurality opinion in Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d 252, the trial court also concluded that Assembly Bill No. 2274 violates equal protection by distinguishing between two similarly situated groups: pregnant unemancipated minors who choose abortion and pregnant unemancipated minors who choose to carry their pregnancies to term. It concluded that because unemancipated minors who carry their pregnancies to term may obtain medical care without parental consent, unemancipated minors who seek to terminate their pregnancies cannot be required to obtain consent or judicial authorization.
I disagree. Assembly Bill No. 2274 does not unfairly discriminate on the basis of an unemancipated minor’s reproductive choice.
*408In Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d 252, a plurality emphasized that “the decision whether to bear a child or to have an abortion is so private and so intimate that each woman in this state—rich or poor—is guaranteed the constitutional right to make that decision as an individual, uncoerced by governmental intrusion.” (Id. at p. 284 (plur. opn. of Tobriner, J.), italics in original.) Accordingly, Myers invalidated budget act restrictions that eliminated Medi-Cal funding of abortion while maintaining Medi-Cal funding of prenatal care and childbirth, on the ground that the restrictions lacked compelling justification. Myers rejected the suggestion that restrictions on the funding of abortions relate to a legitimate state interest in encouraging childbirth: once the state “ ‘chooses to enter the constitutionally protected area of [reproductive] choice, it must do so with genuine indifference.’ ” (Id. at p. 285 (plur. opn. of Tobriner, J.).)
Myers is not controlling.20
First, Assembly Bill No. 2274 does not effectively nullify the constitutional right to abortion, through the “power of the purse” or otherwise. (See Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d at p. 284 (plur. opn. of Tobriner, J.).) Nor does it involve imposing a condition on the enjoyment of publicly conferred benefits. The Court of Appeal’s attempt to draw an analogy between the benefit of government funding and “the ‘benefit’ of consent without parental involvement” is wholly unpersuasive; indeed, the parties agree that for most unemancipated minors, parental involvement—not its absence—is beneficial. More fundamentally, unlike the legislation in Myers, Assembly Bill No. 2274 affects unemancipated minors, whose rights and interests, as discussed, are distinct from those of adult women.
Plaintiffs contend that because the “right” to give birth is not burdened with a consent requirement, no such burden can be imposed on the “right” to an abortion. They argue that the Legislature’s decision to burden only abortion cannot be justified as promoting the welfare of teenagers because the medical, psychological, and social consequences of choosing teenage *409motherhood are more profound than the consequences of terminating an unplanned pregnancy. Their suggestion that any burden on an unemancipated minor’s reproductive choice must be “equal” fails to withstand scrutiny: an unemancipated minor seeking an abortion and an unemancipated minor carrying a pregnancy to term are not similarly situated.21
Thus, the Legislature could legitimately require that a pregnant unemancipated minor’s interest in consenting to medical treatment differs depending on whether she chooses to carry her fetus to term or to obtain an abortion. It could reasonably, and neutrally, determine, as a matter of policy, that in the case of an unemancipated minor who is pregnant and intends to bear a child the public health interest in allowing her to obtain medical care for herself and her fetus is overriding, regardless of parental approval and whether or not the unemancipated minor is mature. It is widely accepted that early prenatal care can reduce medical risks and assure a healthy outcome for both mother and child. At the same time, the Legislature could neutrally determine that voluntary abortion, which ordinarily involves an optional surgical procedure with significant consequences, requires mature consent or a determination that it is in the unemancipated minor’s best interest.
Plaintiffs implicitly concede as much when they acknowledge that the Legislature may recognize legitimate differences between the needs of women who choose childbirth or abortion. A fortiori, it may also do so in the case of unemancipated minors making the same choice, whose needs and interests may require protections distinct from those accorded to adult women.22
*410Because I conclude, for all the foregoing reasons, that Assembly Bill No. 2274 withstands the constitutional challenges raised by plaintiffs, I would reverse the judgment of the Court of Appeal.

The Court of Appeal concluded, inter alia, that the right to privacy under the California Constitution extends to the decision whether to undergo childbirth, does not distinguish between the right to privacy of adults and children, and may not be intruded upon absent a compelling state interest.


The United States Supreme Court has addressed the constitutionality of parental notice and consent requirements in numerous decisions, recently in Lambert v. Wicklund (1997) 520 U.S. *387_ [117 S.Ct. 1169, 137 L.Ed.2d 464]. (See also Planned Parenthood of Southeastern Pa. v. Casey (1992) 505 U.S. 833 [112 S.Ct. 2791, 120 L.Ed.2d 674]; Ohio v. Akron Center for Reproductive Health (1990) 497 U.S. 502 [110 S.Ct. 2972, 111 L.Ed.2d 405]; Hodgson v. Minnesota (1990) 497 U.S. 417 [110 S.Ct. 2926, 111 L.Ed.2d 344]; Akron v. Akron Center for Reproductive Health (1983) 462 U.S. 416 [103 S.Ct. 2482, 76 L.Ed.2d 687]; Planned Parenthood Assn. v. Ashcroft (1983) 462 U.S. 476 [103 S.Ct. 2517, 76 L.Ed.2d 733]; H. L. v. Matheson (1981) 450 U.S. 398 [101 S.Ct. 1164, 67 L.Ed.2d 388]; Bellotti v. Baird (1979) 443 U.S. 622 [99 S.Ct. 3035, 61 L.Ed.2d 797]; Planned Parenthood of Missouri v. Danforth (1976) 428 U.S. 52 [96 S.Ct. 2831, 49 L.Ed.2d 788].) Most recently, in Casey, a majority of the court upheld a Pennsylvania statute requiring that before an unemancipated minor under the age of 18 may obtain an abortion she must obtain the consent of one of her parents or opt for a judicial procedure that allows her to bypass the consent requirement. (505 U.S. at p. 899 [112 S.Ct. at p. 2832] (opn. of O’Connor, Kennedy, and Souter, JJ.) [“Our cases establish, and we reaffirm today, that a State may require a minor seeking an abortion to obtain the consent of a parent or guardian, provided that there is an adequate judicial bypass procedure.”]; and id. at pp. 970-971 [112 S.Ct. at p. 2869] (conc. & dis. opn. of Rehnquist, C. J.) [“We think it beyond dispute that a State ‘has a strong and legitimate interest in the welfare of its young citizens, whose immaturity, inexperience, and lack of judgment may sometimes impair their ability to exercise their rights wisely.’ [Citation.] A requirement of parental consent to abortion, like myriad other restrictions placed upon minors in other contexts, is reasonably designed to further this important and legitimate state interest.”].)


The test crafted by the majority in Hill was obviously intended to confine privacy litigation in the area of personal autonomy rights to invasions that are truly serious, i.e., offensive to a reasonable person. The majority in Hill appears to have been particularly concerned that, unless we so confined the right to privacy, it would become a “back door” legal theory in employment cases. I was the only member of the court dissenting in Hill. (7 Cal.4th at pp. 73-110 (dis. opn. of Mosk, J.).) Two members of the present plurality filed concurring and dissenting opinions. (See id. at pp. 62-73 (cone. & dis. opn. of George, J.) [dissenting from the majority opinion “insofar as it fashions a novel general legal standard for *390the evaluation of privacy claims arising under the California Constitution” (id. at p. 62) but concurring in the disposition]; id. at pp. 58-62 (cone. & dis. opn. of Kennard, J.) [concurring in the “basic legal analysis” (id. at p. 58) but dissenting from the disposition].)


Even under the medical emancipation provisions, the right to consent is limited to a handful of medical procedures and treatment. (See, e.g., Fam. Code, § 6924, subd. (b)(1) & (2) [minor 12 years or older may consent to mental health treatment if, in the opinion of the attending professional, he or she is “mature enough to participate intelligently” in the services and would present a danger of serious physical or mental harm to self or to others without the treatment or is the alleged victim of incest or child abuse]; id., § 6926 [minor 12 years of age or older may consent to medical care related to diagnosis or treatment of infectious, contagious, or communicable disease]; id., § 6927 [minor 12 years of age or older may consent to medical care related to diagnosis or treatment for rape]; id., § 6928 [minor may consent to medical care related to diagnosis and treatment for sexual assault]; id. § 6929 [minor 12 years of age or older may consent to medical care and counseling related to diagnosis and treatment of drug or alcohol related problem].) Moreover, many of the provisions require parental notice and involvement. Thus, treatment for mental health problems, sexual assault, and alcohol or drug abuse requires involvement of the minor’s parent or guardian unless, in the opinion of the professional treating or counseling the minor, it would be inappropriate. (Id., §§ 6924, subd. (b)(2)(B), 6928, subd. (c), 6929, subd. (c).) The right of even an “independent minor” to confidentiality as against his or her parents is also limited under the “medical emancipation” statutes. Thus, although a minor 15 years of age or older may consent to medical care if he or she is living separate and apart from parents or guardian and is financially independent, “[a] physician and surgeon or dentist may, with or without the consent of the minor patient, advise the minor’s parent or guardian of the treatment given or needed if the physician and surgeon or dentist has reason to know, on the basis of the information given by the minor, the whereabouts of the parent or guardian.” (Id., § 6922, subd. (c), italics added.)


States with consent or notification requirements for minors in force include: Alabama, Arkansas, Georgia, Indiana, Kansas, Kentucky, Louisiana, Maine, Maiyland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana Nebraska, North Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina, Tennessee, Utah, West Virginia, Wisconsin, and Wyoming. Evidently the people in a majority of states, acting through their Legislatures, have rejected the conclusion that a requirement of parental consent or judicial authorization is detrimental to the health of such minors and to their family relationships.


It bears emphasis that the present case, concerning the right of unemancipated minors to privacy in the area of reproductive choice, involves a question of first impression. Although we have previously affirmed “[t]he fundamental right of [a] woman to choose whether to bear children” (People v. Belous, supra, 71 Cal.2d at p. 963), that precedent is not readily applicable to young adolescent girls who may lack the maturity and understanding to exercise informed choice without parental or other adult oversight.


Indeed, in In re Roger S., we repeatedly relied on decisions of the United States Supreme Court concerning the right to privacy, including decisions specifically involving the right of minors to obtain abortions. Thus, we cited Planned Parenthood of Missouri v. Danforth, supra, 428 U.S. 52, in support of our conclusion that the liberty interest of a minor is qualitatively different from that of an adult, (In re Roger S., supra, 19 Cal.3d at p. 931.) Danforth underscored the state’s “somewhat broader authority to regulate the activities of children than of adults” and emphasized that, in holding the legislation at issue in that case invalid, it did not “suggest that every minor, regardless of age or maturity, may give effective consent for termination of her pregnancy.” (Planned Parenthood of Missouri v. Danforth, supra, 428 U.S. at pp. 74-75 [96 S.Ct. at pp. 2843-2844].) In a recent case implicating the privacy rights of unemancipated minors, the United States Supreme Court observed: “Tradi*394tionally at common law, and still today, unemancipated minors lack some of the most fundamental rights of self-determination—including even the right of liberty in its narrow sense, i.e., the right to come and go at will. They are subject, even as to their physical freedom, to the control of their parents or guardians.” (Vernonia School Dist. 47J v. Acton (1995) 515 U.S. 646, 654 [115 S.Ct. 2386, 2391, 132 L.Ed.2d 564].) Significantly, the plurality not only decline to be guided by the numerous federal precedents directly in point, but also ignore our own precedents concerning the rights, and limitations thereon, of unemancipated minors, including In re Roger S.


In reviewing a Massachusetts abortion consent statute, Justice Powell wrote: “We have recognized three reasons justifying the conclusion that the constitutional rights of children cannot be equated with those of adults: the peculiar vulnerability of children; their inability to make critical decisions in an informed, mature manner; and the importance of the parental role in child rearing.” (Bellotti v. Baird, supra, 443 U.S. at p. 634 [99 S.Ct. at p. 3043] (lead opn. of Powell, J.).) These grounds for distinguishing the rights of children from those of adults are deeply rooted in our culture and society. They are based on normative assumptions about the family, including the mutual interests of children and their parents and the benefits to children of parental guidance and control. As such, although not immutable or even pellucid, they are not subject to simple “proof’ by the preponderance of the evidence through a battle of the experts, or to the vagaries of the adversarial process. In this case, the parties presented evidence and the trial court made extensive factual findings concerning the cognitive abilities of adolescents to make critical decisions and about the importance of the parental role in a child’s exercise of her privacy interest concerning the decision to have an abortion. Those findings prove to be of limited application to an assessment of the constitutional interests involved in this case.


Some of the more obvious areas in which minors have fewer “rights” and greater restrictions on privacy and liberty than adults include the right to vote (Cal. Const., art. II, § 2) and the “right” to purchase or consume alcoholic beverages (Bus. & Prof. Code, § 25658, subd. (b)) or tobacco products (Pen. Code, § 308, subd. (b)). Minors must also attend school (Ed. Code, § 49100) and may be subject to curfews not imposed on adults (see In re Nancy C. (1972) 28 Cal.App.3d 747, 758 [105 Cal.Rptr. 113]).


For example, amici curiae point to an article criticizing the studies on which the trial court relied as overstating what is known about the cognitive ability of minors to make decisions concerning health care, including decisions about abortion. The article stresses that there are “few data supporting the assertion of equivalent decision-making competence . . . [and] few studies in which subjects made decisions or in which adolescent and adult abilities were compared.” (Gardner et al., Asserting Scientific Authority: Cognitive Development and Adolescent Legal Rights (June 1989) Am. Psychologist 895, 898.) The authors conclude that “[t]he assertion of equal decision-making capacity was unwarranted . . . because at present little is known about the relative decision-making competence of adolescents and adults.” (Id. at p. 899.)


The legislative “findings,” culled from opinions of the United States Supreme Court, are as follows: “(a) the medical, emotional, and psychological consequences of an abortion are serious and can be lasting, particularly when the patient is an immature minor; (b) the capacity to become pregnant and the capacity for exercising mature judgment concerning the wisdom of an abortion are not logically related; (c) minors often lack the ability to make fully informed choices that take account of both immediate and long-range consequences of their actions; (d) parents ordinarily possess information essential to a physician’s exercise of his or her best medical judgment concerning a minor child; and (e) parents who are aware that their minor daughter has had an abortion may better ensure that she receives adequate medical attention subsequent to her abortion.” (Stats. 1987, ch. 1237, § 1, p. 4396.)


As Justice Powell noted in Bellotti, “the peculiar nature of the abortion decision requires the opportunity for case-by-case evaluations of the maturity of pregnant minors.” (Bellotti v. Baird, supra, 443 U.S. at p. 644, fn. 23 [99 S.Ct. at p. 3049] (lead opn. of Powell, J.).) “Not only is it difficult to define, let alone determine, maturity, but also the fact that a minor may be very much an adult in some respects does not mean that his or her need and opportunity for growth under parental guidance and discipline have ended.” (Id. at pp. 643-644, fn. 23.) Indeed, one of plaintiffs’ own experts testified that “[t]o assume a 13-year old with a physical appearance of someone five years her senior has advanced cognitive skills is to run the risk of failing to reach the patient: it is akin to a misdiagnosis.” Significantly, in oral argument, plaintiffs conceded that the capacity to give informed consent varies in the case of each individual unemancipated minor; thus, in response to our question whether a 17-year-old is capable of giving informed consent, counsel answered, “Maybe, maybe not.”
For the same reason, I also reject the notion that Assembly Bill No. 2274 might be deemed constitutional as applied to unemancipated minors under the age of 14 and unconstitutional only as to minors 14 years and older. As Justice Brennan observed, “18 is the dividing line that society has generally drawn, the point at which it is thought reasonable to assume that persons have the ability to make, and a duty to bear responsibility for their, judgments.” (Stanford v. Kentucky, supra, 492 U.S. at p. 396 [109 S.Ct. at p. 2989] (dis. opn. of Brennan, J.).) It is true that a minor 14 years or older may, inter alia, petition for emancipation (Fam. Code, § 7120), for a guardian (Prob. Code, § 1510, subd. (a)) or for a guardian ad litem (Code Civ. Proc., § 373), obtain a “junior permit” to operate a motor vehicle (Veh. Code, § 12513), or, under certain conditions, be detained in jail (Welf. & Inst. Code, § 207.1, subd. (d)), or found not to be a “fit and proper subject to be dealt with under the juvenile . . . law” (id., § 707, subd. (a)). None of these statutes, however, suggests that a 14-year-old unemancipated minor must or should ordinarily be treated as an adult—indeed, they implicitly recognize that he or she is usually not mature enough to be so treated. Moreover, although some of these statutes arguably recognize the age of 14 as a dividing line between childhood and adolescence (as opposed to adulthood), the medical consent statutes have never created any bright line rule for adolescents of 14 years or older. Nor, in any event, was the evidence presented in the trial court sufficient to establish 14 as the age at which adolescents achieve sufficient maturity to give informed consent to medical procedures.


In the leading case of Cobbs v. Grant (1972) 8 Cal.3d 229, 242 [104 Cal.Rptr. 505, 502 P.2d 1], we held that “a person of adult years and in sound mind” has the right to determine *402whether to submit to lawful medical treatment. (Italics added; see also Health & Saf. Code, § 7185.5, subd. (a) [“The Legislature finds that an adult person has the fundamental right to control the decisions relating to the rendering of his or her own medical care . . .”].) In the case of an unemancipated minor, however, there is no such absolute postulate.


I do not, of course, doubt the professional integrity of conscientious physicians, including obstetricians. That does not mean, however, that the Legislature could not reasonably determine that the legal determination of an unemancipated minor’s maturity should be made by judges, who, after all, are professionals of equal integrity.


The study involved interviews with a sample of minors from both states—148 in Minnesota and 37 in Wisconsin—who were about to undergo abortions at abortion clinics. More than half were 16 and 17 years old. None of the participants in the study was a minor who had decided to carry her pregnancy to term. The author of the study testified that the small number of minors interviewed in Wisconsin was not even intended to yield data from which to draw any conclusions about the rate of parental consent in Wisconsin. On the limited data, however, he concluded that the percentage of minors notifying one parent was about the same in both states. Significantly, under the Minnesota statute, enacted in 1981, a minor notifying only one parent must still obtain judicial authorization. (Minn. Stat. Ann. § 144.343, subd. (6) (West 1989); see Hodgson v. Minnesota, supra, 497 U.S. at p. 481 [110 S.Ct. at p. 2961] (conc. & dis. opn. by Kennedy, J.) [holding that a Minnesota provision requiring two-parent notification of abortion decision of a minor unless she obtains a judicial bypass is constitutional].) The data indicated that the percentage of minors notifying two parents was greater in Minnesota than Wisconsin.


Thus, one witness for plaintiffs testified about her personal knowledge of instances in which minors had informed their parents rather than opt for a judicial bypass under the Minnesota law. Another witness for plaintiffs offered the contrary opinion concerning the Massachusetts law, testifying that she did not believe it has encouraged parental involvement or communication. She also testified, however, that no statistics were kept concerning the number of minors involving their parents in abortion decisions prior to the enactment of the statute. She was also unaware of any study in any other state that has implemented a consent statute concerning the percentage of minors who involve their parents in their abortion decision. The trial court also relied on a Michigan study conducted between 1974 and 1975, before the implementation of a parental consent requirement, indicating that 57 percent involved a parent in the decision, roughly the same percentage who did so in Minnesota according to the results of the Blum study. According to Professor Blum’s testimony, however, it would be “plain and simply bad science” to derive any conclusions about the impact of a consent statute by comparing studies involving different time periods and different data sets in that manner.


By contrast, a Minnesota judge, who had heard over a thousand petitions between 1981 and 1986, characterized the demeanor of the teenagers as “very calm. ... I didn’t really feel they were under a great deal of stress.”


It is merely speculative to conclude that the California judicial bypass will resemble those of Minnesota or Massachusetts. First, the applicable statutes are different in crucial ways. Assembly Bill No. 2274 requires the consent of only one parent; the Minnesota statute, as discussed, requires notice to both parents or judicial authorization; the Massachusetts statute requires consent of both parents or judicial authorization. (Minn. Stat. Ann. § 144.343, subd. (6); Mass. Gen. Laws Ann. ch. 112, § 12S (West 1995).) Thus, in both states, as opposed to California, even if one parent is notified and consents, a minor must invoke a judicial bypass. No evidence was presented concerning the judicial bypass in any of the states requiring only one parent’s consent. Moreover, we cannot derive a general conclusion from the experience of only two states out of the more than twenty-five with judicial bypass procedures. As one amicus curiae points out, the Indiana judicial bypass procedure (which requires written consent from one parent or judicial authorization) has apparently not operated as a “rubber stamp”: “[W]hat is routine in Massachusetts is all but unheard of in Indiana . . . .” (Quoting Parental Consent to Abortion: How Enforcement Can Vary, New York Times (May 28, 1992) p. Al.)


There is, in fact, no empirical evidence before us that the California law will actually result in a greater number of delayed abortions. A study on the impact of the Minnesota parental notification law over the period between August 1981 through March 1986 suggests that parental notification requirements may result in an overall decrease in the number of abortions for unemancipated minors—including late abortions. (Rogers et al., Impact of the Minnesota Parental Notification Law on Abortion and Birth (1991) 81 Am.J. Pub. Health 294, 296.) Thus, over the nearly six-year period covered by the study, “[t]he pre-enactment to post-enactment late abortion rate substantially declines for women of 15-17 years. . . .” (Id. at p. 296.) Although the late-to-early abortion rate increased, “a steep decline in early abortions, not an increase in late abortions, accounts for the increased late-to-early abortion ratio in 15-17 year old women.” (Ibid.) The authors account for the increase in the proportion of late abortions as follows: “First, the law may have been more successful in preventing pregnancy among minors who would have had early abortions than among minors who would *406have had late abortions. A second possibility is that the law caused delays for a greater percentage of a declining number of minors seeking abortions. Regardless, the claim that the law caused more minors to obtain late abortions is unsubstantiated. In fact, the reverse is true. For ages 15-17, the number of late abortions per 1,000 women decreased following the enactment of the law. Therefore, an increased medical hazard due to a rising number of late abortions was not realized.” (Id. at p. 297.)


Nor, of course, is the Florida Supreme Court decision in In re T.W. (Fla. 1989) 551 So.2d 1186, on which the plurality place undue emphasis. The reasoning in that case is similar to Myers and should be rejected for the same reasons. I am more persuaded by the reasoning of the Massachusetts Supreme Court in Planned Parenthood v. Attorney General (1997) 424 Mass. 586 [677 N.E.2d 101] on the same point. “The claim that a pregnant unmarried minor is denied equal protection of the law fails because the classification made by [the statute] has a rational basis. The differences between an adult and a minor . . . and between the special considerations applicable to an abortion as opposed to some other intrusive medical procedure justify the special treatment that [it] accords to an unmarried pregnant minor who seeks to terminate her pregnancy.” (Id. at p. 595, fn. 10 [677 N.E.2d at p. 106].)


Plaintiffs’ argument both proves too much and too little. Sterilization, which also implicates the right to privacy and to reproductive choice, is unavailable to unemancipated minors regardless of parental consent. (Cal. Code Regs., tit. 22, §70707.1, subd. (a)(1); Conservatorship of Valerie N. (1985) 40 Cal.3d 143, 161 [219 Cal.Rptr. 387, 707 P.2d 760] [“[Sterilization is encompassed within the right to privacy,” i.e., “the right of women to exercise procreative choice ‘as they see fit.’ ’’].) Yet, if plaintiffs’ analysis is carried to its logical extension, the state could not preclude unemancipated minors from consenting to that procedure because it would discriminate on the basis of reproductive choice. On the other hand, although plaintiffs urge that every legislative finding in favor of mandatory parental or judicial consent for abortion applies with greater force to medical care for childbirth, they do not suggest that the Legislature could require a pregnant unemancipated minor to obtain consent from a parent or authorization from a judge to give birth or not to have an abortion. Nor do they suggest that the Legislature must withhold vital prenatal care from a pregnant unemancipated minor in the absence of parental consent if it requires consent for an abortion.


Although they fail to acknowledge their reliance on Myers, the plurality’s reasoning is clearly derivative of the lead opinion in that case. The gist of their argument is that the Legislature cannot require parental consent for abortion because it permits unemancipated minors to obtain prenatal care and some other limited medical treatment without parental consent. As discussed, I disagree with the plurality’s conclusion that the existence of limited *410medical emancipation statutes implicating reproductive choice establishes that Assembly Bill No. 2274 is “unnecessary” to protect the health of a minor or to support the parent-child relationship—is, indeed, positively detrimental to those compelling interests—and is, therefore, unconstitutional.